Citation Nr: 0205924	
Decision Date: 06/06/02    Archive Date: 06/13/02	

DOCKET NO.  94-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to an increased evaluation for internal and 
external hemorrhoids, currently evaluated at 20 percent. 

3.  Entitlement to a compensable evaluation for left ear 
hearing loss. 


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied the benefits sought 
on appeal.  The veteran, who had active service from June 
1971 to August 1974, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  

At the veteran's hearing before the undersigned member of the 
Board, testimony was taken on the issues of entitlement to 
service connection for Meniere's syndrome and residuals of a 
back injury.  However, neither of these issues is currently 
before the Board because they have not been prepared for 
appellate review.  Accordingly, these matters are referred to 
the RO for any appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran is not shown to currently have any residuals 
of any head injury he sustained during service.  

3.  The veteran is currently in receipt of a 20 percent 
evaluation for internal and external hemorrhoids, the maximum 
schedular evaluation for that disability.

4.  The veteran's hemorrhoids have not been shown to present 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

5.  The veteran's nonservice-connected right ear is not 
totally deaf, and the service-connected left ear manifests no 
more than Level V hearing.



CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for an evaluation in excess of 20 percent 
for internal and external hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7336 (2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The criteria for a compensable evaluation for hearing 
loss of the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and the RO has not had an 
opportunity to consider the veteran's claim under the VCAA, 
there is no prejudice to the veteran in proceeding with this 
appeal since the requirements of the VCAA have already been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  In 
this regard, the Board finds that the RO provided the veteran 
with adequate notice as to the evidence necessary to 
substantiate his claims.  Collectively, the March 1994 rating 
decision, the statement of the case, and the various 
supplemental statements of the case notified the veteran of 
the evidence considered, the pertinent laws and regulations, 
the reasons his claims were denied and the evidence necessary 
to substantiate those claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and the veteran has been afforded VA examinations in 
connection with his claims.  In addition, private and VA 
treatment records have been obtained.  The Board is unaware 
of any additional relevant evidence that should be obtained 
prior to appellate review.  Lastly, the veteran presented 
testimony at hearings before a hearing officer and a member 
of the Board at the RO.  Accordingly, the Board finds that in 
this case the VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
satisfy the requirements of the VCAA.  The case is now ready 
for appellate review.


I.  Service Connection

The veteran essentially contends that he sustained a head 
injury during service and that he currently has residuals of 
that injury which should be recognized as service-connected 
disabilities.  The veteran testified that he sustained a head 
injury when he was struck in the head by a 500-pound bomb 
that knocked him out.  He relates that he was knocked 
unconscious and treated in the sick bay for weeks following 
the incident.  The veteran claims that the residuals of this 
injury include seizures, headaches, dizziness and blurred 
vision.  Therefore, a favorable determination has been 
requested.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records include the report of 
an examination performed in April 1971 in connection with the 
veteran's entry into service.  This examination showed no 
pertinent defects or abnormalities.  A service medical record 
dated in May 1972 indicates that the veteran had a history of 
fainting on the flight deck and was brought to the treatment 
room by stretcher.  He was seen by a physician who ordered a 
urinalysis for drug screening and blood chemistry for 
barbiturates.  A service medical record dated in June 1972 
reflects that the veteran was struck in the head with a bomb 
fin.  He had no nausea, vomiting, a good range of motion and 
equal pupil reaction.  The veteran had complaints of some 
blurry vision and headache.  A small bump on the right 
frontal area was noted.  A report of a physical examination 
performed in July 1974 in connection with the veteran's 
separation from service shows no pertinent defects or 
abnormalities.  

Private medical records dated in September and October 1985 
contain no pertinent history, complaints, clinical findings 
or diagnoses.  A December 1990 statement from Michael D. 
Helzner, D.O., relates that the veteran was currently being 
treated in his office for complaints of back pain and 
syncope.  

A VA discharge summary pertaining to a hospitalization of the 
veteran in January 1991 shows the veteran provided a history 
of being in a motor vehicle accident in October 1990 at which 
time he stated he struck his head breaking the windshield.  
He indicated that he was privately hospitalized and that he 
had experienced "blackout spells" in the past.  During the 
hospitalization, the veteran was found on the floor with 
tonic movements suggestive of seizure activity.  A CT scan of 
the head showed a normal brain and an EEG showed no evidence 
of seizure activity.  The veteran requested a discharge and 
was discharged against medical advice.  The pertinent 
diagnosis following the hospitalization was rule out seizure 
disorder.  

In January 1995, the veteran presented testimony at a hearing 
before a hearing officer at the RO.  The veteran offered 
testimony concerning the trauma he experienced during 
service, including an incident when he hit his head on a bomb 
rack and was knocked semi-unconscious and awakened in sick 
bay.  The veteran testified that there were three separate 
episodes where he lost consciousness aboard ship.  Transcript 
at 12.  The veteran went on to relate that he had problems 
following the head injury of syncope or blacking out 
episodes, dizziness and blurry vision from 1972 until the 
present time.

A February 1990 statement from Alan S. Berger, M.D., relates 
that the veteran was seen with complaints of balance 
problems.  The veteran was noted to have a severe 
sensorineural hearing loss in the left ear and the veteran 
was scheduled for further evaluation.  

A VA outpatient treatment record dated in June 1996 shows the 
veteran was seen with a complaint of loss of consciousness.  
The assessment was a loss of consciousness, questionable 
overdose with opiates, rule out pseudoseizure or seizure.

A report of a VA epilepsy and narcolepsy examination 
performed in May 1999 shows the veteran's claims file was 
reviewed.  It was noted that the veteran claimed he sustained 
a head injury in May 1972.  It was indicated that the veteran 
apparently had a history of loss of consciousness on several 
occasions and that drug screenings on these occasions had 
been positive for multiple drugs, including cocaine.  There 
was no overt history of tonic/clonic activity and no specific 
diagnosis of seizure has been given.  It was noted that the 
veteran had normal CT scans as well as EEG studies.  The 
examiner recorded that the veteran's vertigo was reported by 
the veteran to have started approximately 2 to 4 years ago 
and that he had developed tinnitus in the right ear.  
Physical examination was unremarkable.  The diagnostic 
impression following the examination was that the veteran's 
history was that it was unlikely that he had epilepsy.  The 
examiner indicated that the veteran may have had a solitary 
seizure secondary to illicit drug overdoses or excessive use.  
The veteran also had a history suggestive of Meniere's 
disease.  However, the examiner indicated that this started 
approximately two years ago and had no correlation with any 
injury the veteran sustained in service.  

A VA medical report pertaining to a hospitalization of the 
veteran in February 1992 shows the veteran was seen in the 
emergency room with complaints of a seizure earlier.  A 
neurology consultation called to the emergency room reflected 
that it was felt the veteran was not having seizures.  The 
pertinent diagnosis following the hospitalization was a 
history of seizures.  

Based on this record, the Board finds that the evidence does 
not support the veteran's claim for service connection for 
residuals of a head injury.  At the outset, the Board finds 
significant that the veteran described a head injury which 
resulted in a loss of consciousness during service, but 
service medical records in no way document such an injury.  
Records pertaining to a June 1972 injury in which the veteran 
was struck in the head with a bomb fin showed that while the 
veteran reported some blurring vision and headache, the only 
clinical finding recorded was a small bump on the right 
frontal area.  No loss of consciousness was recorded.  The 
veteran was apparently evaluated that day and returned to 
duty.  It is also significant that service medical records 
for the veteran's remaining two years of service do not 
contain any further reference to the June 1972 injury, or to 
blurred vision, headaches, seizures, or dizziness.  While the 
veteran's service medical records do reflect a loss of 
consciousness on at least one occasion, such incidents appear 
to be manifestations or a result of substance abuse.  It is 
noteworthy that the veteran's July 1974 separation physical 
examination contains no reference to the June 1972 head 
injury or to any residual disability from that injury.  Thus, 
the Board finds that no residual disability due to the June 
1972 injury was shown during service.

Further, VA and private medical records dated following 
service do not reflect the presence of any residuals of the 
head injury the veteran sustained during service.  No 
pertinent symptomatology was reported until a December 1990 
letter from Dr. Helzner reported that the veteran was treated 
for syncope, but neither that physician or any other 
physician has related any blackout spells the veteran may 
have experienced following service to the injury documented 
in service medical records.  While the veteran has also been 
seen for complaints of dizziness, the May 1999 VA examination 
indicated that the complaints of vertigo were suggestive of 
Meniere's disease which started approximately two years ago 
and had no correlation with any service injury.  Similarly, 
while the veteran has been seen for complaints of seizure 
disorder, it is not clear from the record whether the veteran 
actually has a seizure disorder since some physicians have 
doubted the accuracy of that diagnosis, but the examiner who 
performed the May 1999 VA examination indicated that the 
veteran may have had a solitary seizure secondary to drug 
overdoses or excessive use, rather than due to any head 
injury the veteran sustained during service.  

Simply put, what is missing is some sort of medical evidence 
that relates a current disability to the head injury the 
veteran sustained during service.  Without evidence of a 
current disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223,225 
(1992).  While the veteran clearly believes that he has 
residuals of the head injury he sustained during service, the 
veteran is not shown to have the necessary expertise to offer 
an opinion that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, based 
on a record which fails to document a head injury which 
resulted in a loss of consciousness as described by the 
veteran, coupled with a lack of medical evidence relating any 
current disorder to the relatively minor head injury shown 
during service, the Board concludes that there is no basis 
for granting service connection.  This conclusion is 
supported not only by contemporaneous service medical records 
documenting the nature of the initial injury, but the lack of 
further medical records documenting any pertinent complaints 
attributable to that injury during or following service.  As 
such, the claim for service connection for residuals of a 
head injury is denied.  

II.  Increased Evaluations

The veteran essentially contends that the evaluations 
assigned for his service-connected hemorrhoids and left ear 
hearing loss do not accurately reflect the severity of those 
disabilities.  The veteran maintains, in substance, that the 
symptomatology he experiences due to these disabilities is 
more severe than currently evaluated.  Therefore, a favorable 
determination has been requested.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

A.  Hemorrhoids

Historically, a July 1977 rating decision granted service 
connection for small external and internal hemorrhoids based 
on a review of service medical records.  A noncompensable 
evaluation was assigned at that time.  A rating decision 
dated in April 1988 increased the evaluation for the 
veteran's hemorrhoids from noncompensable to 10 percent.  
During the course of this appeal, an October 1995 rating 
decision further increased the evaluation for the hemorrhoids 
from 10 percent to 20 percent.  

The veteran's hemorrhoids are evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under that diagnostic code, a 
20 percent evaluation represents the maximum evaluation.  No 
other diagnostic code under the schedule for ratings of the 
digestive system appears to be potentially applicable in the 
veteran's case.  See 38 C.F.R. § 4.114, Diagnostic Code 7200 
to 7347.  Under these circumstances, a higher evaluation for 
the veteran's disability might be assignable only under the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  

During a VA psychiatric examination performed in June 1998, 
the veteran reported that he had been self employed as a 
barber on and off for the past 22 years. He related that his 
son was working with him and that most of the time he was 
unable to work because of his post-traumatic stress disorder.  
He indicated that in the past year he had not been working 75 
percent of the time and that in the past month he had stayed 
home 20 days and worked only 10 days.  He reported that he 
stayed home with symptoms that included anxiety, anger and 
depression.

A rating decision dated in June 1998 shows that service 
connection was granted for post-traumatic stress disorder and 
that a 50 percent evaluation was assigned.  

A VA Form 20-5655 (Financial Status Report) and an 
accompanying statement received in October 1998 shows the 
veteran was employed full time as a barber.  

Following a review of the record, the Board finds that the 
veteran's hemorrhoid disability does not present an 
exceptional or unusual disability picture that renders 
impractical the application of the regular schedular 
standards.  In this regard, the Board observes that there is 
a specific diagnostic code expressly for the veteran's 
hemorrhoid disability in the Schedule for Rating 
Disabilities.  In addition, the veteran's hemorrhoid 
disability has not required frequent periods of 
hospitalization and there is no evidence of record reflecting 
that the veteran's hemorrhoid disability has produced any 
interference with his employment, let alone producing marked 
interference with employment.  Accordingly, the Board finds 
that a higher evaluation for the veteran's hemorrhoid 
disability is not shown to be warranted.  

B.  Left Ear Hearing Loss

A rating decision dated in July 1977 granted service 
connection for hearing loss based on service medical records 
which showed a hearing loss in the left ear.  Specifically 
the July 1977 rating decision noted that the separation 
examination showed hearing loss in the left ear with normal 
hearing in the right ear.  Service connection was granted and 
a noncompensable evaluation was assigned.  That evaluation 
has remained in effect since that time.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity Levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  In situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 C.F.R. §§ 3.383(a)(3), 4.14.  In 
such situations, a maximum 10 percent evaluation is assigned 
for hearing loss when the service-connected ear is at Levels 
X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poor hearing acuity.  For 
example, if the better ear had a numeric designation of 
Level of "V" and the poor ear has a numeric designation of 
Level of "VII" the percentage evaluation is 30 percent.  See 
38 C.F.R. § 4.85.  However, as previously indicated, when 
only one ear is service connected, unless the nonservice-
connected ear is totally deaf, the nonservice-connected ear 
is considered to be Level I.  

VA regulations also provide that in cases of exceptional 
hearing loss, i.e., when the pure tone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for the hearing 
impairment from either Table VII or Table VIIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.85(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VI-A, whichever 
results in the higher numeral.  That numeral will then be 
evaluated to the next higher Roman numeral.  

As for the evidence of record to evaluate the severity of the 
veteran's hearing loss, the veteran was afforded several VA 
audiological evaluations.  On the authorized audiological 
evaluation in January 1994, pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
20
20
21
LEFT
55
40
35
35
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.

On the authorized VA audiological evaluation in February 
1995, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
20
25
20
LEFT
45
40
25
40
38

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of no response in the left ear.  
The examiner noted that these figures represented no worse 
than figures.  The veteran was noted to have had poor 
interest consistency.  

On the authorized VA audiological evaluation in March 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
15
25
19
LEFT
45
35
45
50
44

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of zero percent in the left ear.  
The examiner indicated that the veteran's hearing was 
probably no worse than these levels.  It was noted that the 
veteran continued to exhibit nonorganic overlay on the left.  
The veteran admitted that the left ear levels for the exam 
performed in January 1994 was similar to today's levels.  

On the authorized VA audiological evaluation in June 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
15
15
18
LEFT
50
50
45
40
46

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 84 percent in the left ear.

On the authorized VA audiological evaluation in May 1999, 
pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
15
20
21
LEFT
45
35
35
35
38

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.

Based on this evidence, the Board finds that the clinical 
findings of the various VA examinations do not demonstrate an 
entitlement to a higher evaluation for the veteran's hearing 
loss.  At the outset, the Board observes that the veteran is 
not totally deaf in his nonservice-connected right ear, and 
as such, the maximum evaluation assignable for the veteran's 
right ear would be 10 percent, provided that the veteran 
manifested Level X or XI in his service-connected left ear.  
However, none of the examinations demonstrate that the 
veteran has such a level of hearing.  The examination which 
shows the veteran's hearing at its worst is the May 1999 VA 
examination which showed the veteran had Level V hearing in 
his service-connected left ear.  See 38 C.F.R. § 4.85, Tables 
VI.  When a Level V hearing is combined with a Level I 
hearing for the presumptively normal hearing in the 
nonservice-connected right ear, a noncompensable evaluation 
is warranted under the Schedule for Rating Disabilities.  See 
38 C.F.R. § 4.85, Tables VII.  The Board also notes that none 
of the examinations show that the veteran's hearing meets the 
requirement under 38 C.F.R. § 4.86.  Accordingly, the Board 
concludes that a higher evaluation is not warranted.

The potential application of various provisions of Title 38, 
Code of Federal Regulations (2001) have been considered, 
whether or not they were raised by the veteran, as required 
by the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there's been no assertion or showing that the 
veteran's left ear hearing loss has caused marked 
interference with employment, necessitated frequent periods 
of hospitalization or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

III.  Conclusion

Lastly, in reaching these decisions, the Board is cognizant 
of the "benefit of the doubt" rule.  However, the Board finds 
that the weight of the evidence is against the veteran's 
claims for service connection and for increased evaluations, 
and as such, this case does not present an approximate 
balance of positive and negative evidence for application of 
the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.

An evaluation in excess of 10 percent for internal and 
external hemorrhoids is denied.  

A compensable evaluation for left ear hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


